Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 1, the claim limitations “radiation generating apparatus”, “radiation imaging apparatus”, “determination unit”, and “control unit” use generic placeholders (apparatus, unit) coupled with functional language without reciting 
Accordingly the limitations are interpreted as follows: “radiation generating apparatus”: a light tube and exposure field aperture (Applicant’s US 2020/0337660, par. [0026]); “radiation imaging apparatus”: a flat panel detector (FPD; Applicant’s US 2020/0337660, par. [0026]), “determination unit”: a network switch (Applicant’s US 2020/0337660, par. [0024], and “control unit”: the network switch (Applicant’s US 2020/0337660, par. [0024]).

Regarding claim 6, the limitation “relay apparatus” is interpreted as any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.

Regarding claim 7, the limitation “communication unit” is interpreted as the network switch (Applicant’s US 2020/0337660, par. [0025]) and the limitation “time control unit” is interpreted as any means capable of performing the claimed function since no corresponding structure is described in Applicant’s specification.

Regarding claims 11-12, Examiner refers to the interpretations regarding claim 1 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 6-10, the claims invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as described above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may, for each claim:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi (US 2014/0254759 A1) in view of Wang (US 2008/0152088 A1) and Iijima (US 2014/0295767 A1).

Regarding claim 1, Haraguchi discloses a radiation imaging system comprising an irradiation control apparatus configured to control a timing of radiation irradiation by a radiation generating apparatus 140 and a radiation imaging apparatus 120 configured to communicate by at least one synchronous communication method (114, 124, 132) to synchronize with the radiation irradiation, the irradiation control apparatus comprising a determination unit 112 configured to determine an imaging mode that has been set and 110 configured to control, based on the determination result, the timing of the radiation irradiation by a synchronous communication method corresponding to the imaging mode, wherein the radiation imaging apparatus is a flat panel detector (FPD; par. [0022]-[0086]).
Haraguchi does not expressly disclose the radiation generating apparatus is a light tube and exposure field aperture and the determination unit and control unit are a network switch.
Wang discloses a radiation generating apparatus is a light tube and exposure field aperture (par. [0040]).
Iijima discloses a network switch for communication, control, and determining (par. [0046]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Haraguchi in view of the teachings of Wang and Iijima so that the radiation generating apparatus is a light tube and exposure field aperture and the determination unit and control unit are a network switch since the elements were well-known and routinely used in the art.
One would have been motivated to use a light tube and exposure field aperture to gain an advantage recited by Wang of permitting adjustable irradiation (Wang, par. [0040]). One would have been motivated to use a network switch to gain an advantage suggested by Wang of permitting convenient communication (Wang, par. [0046]).

Regarding claim 2, Haraguchi modified teaches the system according to claim 1, wherein the control unit switches, based on the determination result, communication with the radiation imaging apparatus (Haraguchi, par. [0022]-[0086]).

Regarding claim 3, Haraguchi modified teaches the system according to claim 1, wherein the determination unit determines, based on the imaging mode, whether a setting to perform imaging by automatic detection of radiation is set, and if it is determined, based on the determination result, that the setting to perform imaging by the automatic detection of radiation is set, the control unit does not control a start timing and an end timing of the radiation irradiation by the radiation generating apparatus (Haraguchi, par. [0022]-[0086]).

Regarding claim 6, as best understood, Haraguchi modified teaches the system according to claim 1, wherein the determination unit determines the synchronous communication method that can be supported by the radiation imaging apparatus based on identification information set to the radiation imaging apparatus, and the identification information is obtained by one of communication with the radiation imaging apparatus and communication with a relay apparatus which is used in combination with the radiation imaging apparatus (Haraguchi, par. [0022]-[0086]).

Regarding claims 11-12, Examiner refers to the rejection of claim 1 above.

Claim(s) 4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi in view of Wang and Iijima as applied to claim 1 above, and further in view of Tachikawa (US 2009/0201841 A1).

Regarding claim 4, Haraguchi modified teaches the system according to claim 1, wherein the synchronous communication method includes time synchronization in which communication is performed, and sequential synchronization in which the control unit outputs, after imaging preparation has been completed in the radiation imaging apparatus in response to an imaging request from the irradiation control apparatus, an imaging permission which allows radiation irradiation to be performed (Haraguchi, par. [0022]-[0086]).
Haraguchi modified does not expressly disclose the time synchronization includes making a time of an internal timer included in the irradiation control apparatus and a time of an internal timer included in radiation imaging apparatus match.
Tachikawa discloses time synchronization includes making a time of an internal timer included in the irradiation control apparatus 130 and a time of an internal timer included in radiation imaging apparatus 110 match (par. [0018]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Haraguchi so that the time synchronization includes making a time of an internal timer included in the irradiation control apparatus and a time of an internal timer included in radiation imaging apparatus match.
Tachikawa of permitting synchronization while the elements are separated (Tachikawa, par. [0018]).

Regarding claim 7, as best understood, Haraguchi modified teaches the system according to claim 1, but does not expressly disclose the radiation imaging apparatus comprises a communication unit configured to obtain time information of the irradiation control apparatus by exchanging a message with the irradiation control apparatus, and a time control unit configured to synchronize time information of an internal timer with the time information of the irradiation control apparatus.
Tachikawa discloses a communication unit configured to obtain time information of an irradiation control apparatus 130 by exchanging a message with the irradiation control apparatus, and a time control unit configured to synchronize time information of an internal timer (included in radiation imaging apparatus 110) with the time information of the irradiation control apparatus (par. [0018]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Haraguchi so that the time synchronization includes making a time of an internal timer included in the irradiation control apparatus and a time of an internal timer included in radiation imaging apparatus match.
One would have been motivated to do so to gain an advantage recited in Tachikawa of permitting synchronization while the elements are separated (Tachikawa, par. [0018]).

Regarding claim 8, as best understood, Haraguchi modified teaches the system according to claim 7, wherein the time control unit estimates, based on an inquiry transmission time of the message and a reply reception time at which a reply message to the message is received from the irradiation control apparatus, an estimated reply time at which the irradiation control apparatus transmitted the reply message (Tachikawa, par. [0018]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Haraguchi so that the time synchronization includes making a time of an internal timer included in the irradiation control apparatus and a time of an internal timer included in radiation imaging apparatus match.
One would have been motivated to do so to gain an advantage recited in Tachikawa of permitting synchronization while the elements are separated (Tachikawa, par. [0018]).

Regarding claim 9, as best understood, Haraguchi modified teaches the system according to claim 8, wherein a reply transmission time at which the irradiation control apparatus transmitted the reply message is stored in the reply message (Tachikawa, par. [0018]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Haraguchi so that the time synchronization includes making a time of an internal timer included in the irradiation 
One would have been motivated to do so to gain an advantage recited in Tachikawa of permitting synchronization while the elements are separated (Tachikawa, par. [0018]).

Regarding claim 10, as best understood, Haraguchi modified teaches the system according to claim 9, wherein the time control unit obtains a correction value of the time from a difference time between the estimated reply time and the reply transmission time to correct the time information of the internal timer by the correction value (Tachikawa, par. [0018]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Haraguchi so that the time synchronization includes making a time of an internal timer included in the irradiation control apparatus and a time of an internal timer included in radiation imaging apparatus match.
One would have been motivated to do so to gain an advantage recited in Tachikawa of permitting synchronization while the elements are separated (Tachikawa, par. [0018]).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi in view of Wang, Iijima, and Tachikawa as applied to claim 4 above, and further in view of Nishino (US 2011/0110497 A1).

Regarding claim 5, Haraguchi modified teaches the system according to claim 4, but does not expressly disclose the imaging mode includes moving image capturing and still image capturing, and the control unit controls the timing of the radiation irradiation by the time synchronization in the moving image capturing, and controls the timing of the radiation irradiation by the sequential synchronization in the still image capturing.
Nishino discloses an imaging mode includes moving image capturing and still image capturing (par. [0233]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Haraguchi in view of the teachings of Nishino so that the imaging mode includes moving image capturing and still image capturing, and the control unit controls the timing of the radiation irradiation by the time synchronization in the moving image capturing, and controls the timing of the radiation irradiation by the sequential synchronization in the still image capturing since still image capturing and moving image capturing were well-known and routinely used in the art.
One would have been motivated to do so to gain an advantage of improving the versatility of the system as compared to only having a moving image mode or a still image mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884